NO. 4-06-0250      Filed: 9/19/06

                      IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

In re: ELIZABETH McN., a Person Found  )   Appeal from
Subject to Involuntary Admission,      )   Circuit Court of
THE PEOPLE OF THE STATE OF ILLINOIS,   )   Sangamon County
          Petitioner-Appellee,         )   No. 06MH139
          v.                           )
ELIZABETH McN.,                        )   Honorable
          Respondent-Appellant.        )   George H. Ray,
                                       )   Judge Presiding.
______________________________________________________________

          PRESIDING JUSTICE TURNER delivered the opinion of the

court:

          In February 2006, a petition was filed for the emer-

gency involuntary admission of respondent, Elizabeth McN.,

alleging she had a mental illness and was reasonably expected to

inflict harm upon herself or others.    The trial court conducted a

hearing and granted the petition.

          On appeal, respondent argues (1) her procedural due-

process rights were violated and (2) the State failed to set

forth clear and convincing evidence warranting involuntary

admission.   We reverse.

                            I. BACKGROUND

          In February 2006, Tiffany Price filed a petition for

emergency involuntary admission as to respondent pursuant to

section 3-600 of the Mental Health and Developmental Disabilities

Code (Code) (405 ILCS 5/3-600 (West 2004)).    The petition alleged

respondent was mentally ill, reasonably expected to inflict

serious physical harm upon herself or another in the near future,
and in need of immediate hospitalization for the prevention of

such harm.

             In March 2006, the trial court conducted a hearing on

the petition.    Dr. Narasimhulu Sarma testified he has worked as a

psychiatrist for 35 years.     He stated respondent came under his

care on February 28, 2006, and he had examined her about four

times since then at Memorial Medical Center.        Although Dr. Sarma

found respondent "very healthy" physically, he found she lacks

insight and has "grandiose ideas about herself."        Dr. Sarma
stated respondent suffered from chronic bipolar illness.        When

asked his opinion based on a reasonable degree of psychiatric

certainty whether respondent's mental illness would cause her to

inflict serious harm upon herself or another, Dr. Sarma stated:

             "Not upon herself.   She doesn't--you know--

             she might become irritable sometimes if peo-

             ple don't listen to her.     Other people may

             become very upset with her and they may harm

             her."

Thus, Dr. Sarma believed respondent would be in danger of being

harmed by others if she was discharged.        The treatment plan

entered into evidence was the least-restrictive alternative.        Dr.

Sarma opined that respondent would benefit from a stay in a state

institution.    If she started undergoing treatment, he believed

she could be discharged in three or four weeks.

             On cross-examination, Dr. Sarma testified respondent

had participated in group and recreational therapy but did not


                                  - 2 -
take her psychotropic medications.      Respondent had been "very

pleasant" to Dr. Sarma and not threatening.      On redirect exami-

nation, Dr. Sarma stated he did not think the homeless shelter

would take respondent back if she was discharged because she had

"created a problem for them."

           Respondent testified she had no intent to harm herself

or anyone else.   She had arrived in Springfield about eight weeks

earlier and found a part-time job.      A dispute occurred at the

homeless shelter where she stayed, but she did not threaten
anyone.   If discharged, she would stay at a hotel or the Salva-

tion Army before taking a train to Chicago.

           The trial court found respondent suffered from a mental

illness and, based on Dr. Sarma's opinion, she "could be subject

to harm from others" if not treated for her illness.      The court

ordered respondent hospitalized at McFarland Mental Health Center

for 90 days.   This appeal followed.

                           II. ANALYSIS

           Along with her procedural due-process argument, respon-

dent contends the State failed to set forth clear and convincing

evidence warranting her involuntary admission.      We agree, and the

State concedes.

           Initially, we note this case is moot.     Section 3-813(a)

of the Code (405 ILCS 5/3-813(a) (West 2004)) provides that an

initial order for hospitalization shall not exceed 90 days.

Here, the trial court's order granting the petition for invol-

untary admission was entered on March 10, 2006.      Since the 90


                                - 3 -
days have passed and the court's order no longer has any force or

effect, it is impossible for this court to grant any effectual

relief to any party.   However, as this type of case meets the

public-interest exception of the mootness doctrine, we find

review appropriate.    See In re Louis S., 361 Ill. App. 3d 774,

777, 838 N.E.2d 226, 230 (2005); see also In re Katz, 267 Ill.

App. 3d 692, 694, 642 N.E.2d 893, 895 (1994) (reviewing merits of

discharge petition even though the respondent had been discharged

prior to appeal).

          A trial court's decision on involuntary admission is

given great deference on appeal and will not be overturned unless

it is against the manifest weight of the evidence.    In re Nancy
A., 344 Ill. App. 3d 540, 554, 801 N.E.2d 565, 579 (2003).    A

judgment will be considered against the manifest weight of the

evidence "only when an opposite conclusion is apparent or when

the findings appear to be unreasonable, arbitrary, or not based

on evidence."   In re John R., 339 Ill. App. 3d 778, 781, 792
N.E.2d 350, 353 (2003).

          According to section 1-119(1) of the Code, a person

subject to involuntary admission includes:

                "A person with mental illness and who

          because of his or her illness is reasonably

          expected to inflict serious physical harm

          upon himself or herself or another in the

          near future which may include threatening

          behavior or conduct that places another indi-


                                - 4 -
          vidual in reasonable expectation of being

          harmed."   405 ILCS 5/1-119(1) (West 2004).

To involuntarily commit a person to a mental-health facility,

          "the State must prove by clear and convincing

          evidence that a person is mentally ill and

          that, as a result of this illness, he is

          reasonably expected to inflict serious physi-

          cal harm upon himself or another in the near

          future, or is unable to protect himself from
          serious harm.   [Citations.]    Proof of mental

          illness alone is not sufficient to support

          involuntary admission."      Nancy A., 344 Ill.
          App. 3d at 555, 801 N.E.2d at 579-80.

          In the case sub judice, Dr. Sarma testified respondent

suffered from a mental illness.   However, Dr. Sarma was not of

the opinion she would harm herself.     Although she might become

irritable, Dr. Sarma believed other people might become upset

with her and may harm her.   However, the State presented no

evidence that respondent had been victimized.     "Such weakness [as

a member of society] does not warrant preemptive confinement

whereby potential victims would be incarcerated in the interest

of preventing criminals from preying upon them."     In re Jakush,
311 Ill. App. 3d 940, 946, 725 N.E.2d 785, 790 (2000).      Although

respondent's behaviors might be deemed "nonacceptable by soci-

ety," the State failed to set forth clear and convincing evidence

that respondent was reasonably expected to inflict serious harm


                               - 5 -
upon herself or another in the near future or engage in conduct

that placed another person in reasonable anticipation of being

harmed.   Mere speculation that others might harm respondent fails

to satisfy the State's burden for involuntary admission.    Thus,

the trial court erred in granting the petition for involuntary

admission.

                            III. CONCLUSION

             For the reasons stated, we reverse the trial court's

judgment.
             Reversed.

             McCULLOUGH and KNECHT, JJ., concur.




                                 - 6 -